Citation Nr: 0123731
Decision Date: 09/28/01	Archive Date: 12/03/01

DOCKET NO. 97-12 766               DATE SEP 28, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a bilateral knee disability.

REPRESENTATION

Appellant represented by: Cindy B. Smith, Attorney

WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother and P.S.

INTRODUCTION 

The veteran had active military service from November 1950 to
August 1954.

By rating action dated in June 1975, the Regional Office (RO)
denied the veteran's claim for service connection for a right knee
disability. He was informed of this decision and of his right to
appeal by a letter dated later that month, but a timely appeal was
not filed. The veteran subsequently sought to reopen his claim for
service connection for a right knee disability. In a rating
decision dated in November 1993, the again denied service
connection for a right knee disability, finding that the evidence
was not new and material. In addition, the RO denied the veteran's
claim for service connection for a left knee disability. The
veteran was informed of these determinations and of his right to
appeal by a letter dated in February 1994, but a timely appeal was
not received. The veteran subsequently sought to reopen his claims
for service connection for a bilateral knee disability.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a July 1996 rating decision of the RO that concluded
that the evidence submitted by the veteran was not new and
material, and that the veteran's claim for service connection for
a bilateral knee disability remained denied. This matter was
previously before the Board in January 1999, at which time it was
remanded for additional development of the record. In a
supplemental statement of the case issued by the RO in May 1999, it
was determined that the additional evidence was new and material,
but that the veteran's claim continued to be denied since it was
not well grounded. However, under Barnett and Fulkerson, the Board
is not bound by the RO's determination in this regard, and the
Board must also review whether new and material evidence has been
submitted to reopen the veteran's claim. See Barnett v. Brown, 83
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. App.
268, 269-70 (1999) (per curiam) (setting aside a Board decision to
enable the Board to observe the procedure required by law for
reopening of final RO decisions). In Jackson v. Principi, No. 01-
7007 (Fed. Cir. Sept. 19. 2001), the United States Court of Appeals
for the Federal Circuit, held that "the Board has a jurisdictional
responsibility to consider whether it was proper for a claim to be
reopened, regardless of whether the previous action denying the
claim was appealed to the Board."  Thus, the Board must consider
the current claim on the basis of whether new and material evidence
has been submitted.

2 -

The record reflects the fact that the Board issued a decision in
August 1999 that denied the veteran's claim for service connection
for a bilateral knee disability. It was subsequently discovered
that the decision was issued without findings of fact or
conclusions of law. Thus, the August 1999 decision was vacated in
October 1999. Service connection for a bilateral knee disability
was again denied by the Board in a December 1999 decision. The
veteran appealed this decision to the United States Court of
Appeals for Veterans Claims (Court) which, by Order dated December
21, 2000, granted the Appellee's Unopposed Motion for Remand and to
Stay Proceedings. The Board's decision of December 1999 was
vacated.

FINDINGS OF FACT

1. By decision in November 1993, the RO found that new and material
evidence had not been submitted, and the claim for service
connection for a right knee disability continued to be denied.

2. In the November 1993 decision, the RO also denied service
connection for a left knee disability.

3. The evidence added to the record since November 1993 includes
various statements reflecting the veteran's knee problems since
service.

4. This evidence is neither cumulative nor redundant and is, in
conjunction with the evidence previously of record, so significant
that it must be considered in order to decide fairly the merits of
the claim.

CONCLUSION OF LAW

The evidence received since the November 1993 rating decision is
new and material, and the claim for service connection for a
bilateral knee disability is

3 -

reopened. 38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156 (as
in effect prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of a preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1110, 1131 (West 1991
& Supp. 2000).

Pursuant to 38 U.S.C.A. 7105(c), a final decision by the RO may not
thereafter be reopened and allowed. The exception to this rule is
38 U.S.C.A. 5108, which provides that "[i]f new and material
evidence is presented or secured with respect to a claim, which has
been disallowed, the [Board] shall reopen the claim and review the
former disposition of the claim." Therefore, once an RO decision
becomes final under section 7105(c), absent the submission of new
and material evidence, the claim cannot be reopened or adjudicated
by the Department of Veterans Affairs (VA). 38 U.S.C.A. 5108,
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration; which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a) (as in effect prior to August 29,
2001). Under this standard, new evidence may be sufficient to
reopen a claim if it contributes to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability, even where it would not be enough to convince the Board
to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir.
1998).

4 -

VA is required to review for its newness and materiality the
evidence submitted by a claimant since the last final disallowance
of a claim on any basis in order to determine whether a claim
should be reopened and readjudicated on the merits. See Evans v.
Brown, 9 Vet. App. 273 (1996). In the present appeal, the veteran
was informed of the last final disallowance of the claim for
service connection for bilateral knee disability in February 1994.
Therefore, the Board must review, in light of the applicable law,
regulations, and the Court cases regarding finality, the additional
evidence submitted since that determination. In order to do so, the
Board will describe the evidence which was of record at that time,
and the evidence presented subsequently. The prior evidence of
record is vitally important in determining newness and materiality
for the purposes of deciding whether to reopen a claim. Id.

The "old"' evidence

The service medical records, including the entrance and discharge
examinations, contain no complaints or findings pertaining to a
disability of the knees. Of record are the veteran's sick call
treatment records from the U.S.S. Paracutin dated from March 1952
to July 1954. There is no indication that the veteran received
treatment for any knee complaints. On the separation examination in
August 1954, the lower extremities were evaluated as normal.

The veteran was hospitalized in a private facility from February to
March 1975. He stated that six weeks earlier, he had been helping
put in a lawn and accidentally tripped on a shovel and landed on
his right knee. He described a direct blow to the knee. He denied
any previous problem with the knee. An examination revealed
effusion of the right knee. There was some lateral laxity noted on
the left knee. An arthrotomy was performed. The diagnoses were
chronic synovitis of the knee with effusion, osteocartilaginous
degeneration, medial and femoral condyles and chondromalacia
patella.

5 -

The veteran submitted a claim for service connection for a right
leg disability in May 1975. He stated that injured both legs on
board a ship in 1952. He noted that this was the only injury he had
until he hurt the right leg in the 1970's.

In a statement dated in December 1988, the veteran asserted that he
was injured aboard the U.S.S. Paracutin in 1952 when two 2000-pound
bombs got loose and rolled toward him. He claimed that he was put
on light duty and admitted to sick bay., He added that he was later
taken to the base hospital in Sasebo, Japan, where he was admitted
for about two weeks. He further noted that when he saw a physician
in 1975, the doctor told him that he had degenerative arthritis and
that it stemmed from an old injury.

VA outpatient treatment records show that X-rays of the veteran's
knees were taken in June 1987. These revealed degenerative joint
disease of each knee. The veteran was seen in October 1988 and
complained of degenerative joint disease of both knees for twenty
years. He related that he had a couple of heavy bomb injuries in
service and had been hospitalized for two weeks. The impression was
advanced degenerative disease of both knees.

In a statement dated in April 1989, J.E. related that he was on
liberty with the veteran during service in 1952. He stated that the
veteran told him that he had been in the hospital for two weeks
because of an accident to his knees while aboard ship.

Statements dated in March and May 1989 were received from a VA
physician. He related that he had first seen the veteran in October
1988 for degenerative knee problems, and that his history dated
twenty years.

The RO decision

By rating decision dated in November 1993, the RO concluded that
the evidence was not new and material, and the veteran's claim for
service connection for a right knee disability remained denied. In
addition, the RO denied service connection for a left knee
disability.

6 -

The additional evidence

Of record is a duplicate of the April 1989 statement from J.E.

In October 1993, the National Personnel Records Center responded to
a request for ,information from the RO and indicated that all
records had been previously forwarded to the VA. It was stated that
no other records were available.

VA outpatient treatment records show that the veteran was seen in
November 1995 and indicated that his knees had been injured in
service. The pertinent assessment was degenerative joint disease of
the knees.

In a letter dated in January 1996, the veteran's mother related
that the veteran had been injured in 1952 while aboard ship. She
indicated that she had received a letter from him and that he
stated he had been in the hospital. He later told her that two
bombs had rolled together and crushed his knees. The veteran's
mother added that he had suffered ever since.

In a statement dated in December 1996, P.W.S. related that he had
known the veteran since 1948 or 1949. He noted that prior to
service, the veteran was able to run and swim. However, after he
returned from service, the veteran had to pass on their annual
hunting trip because of his badly injured knees. P.W.S. further
indicated that the veteran had written him from the hospital in
service where he recuperated. While the veteran had stated in the
letter that there was nothing to worry about, when he came home
from the war, he was an injured man who remained injured the rest
of his life. Finally, it was noted that he had seen the veteran cry
due to pain in his knees.

In January 1997, the veteran's brother noted in a letter that the
veteran had been in perfect health when he entered service, but he
had seen the suffering the veteran's knees caused him due to the
accident aboard ship.

7 -

The National Personnel Records Center, in April 1997, again
indicated that all records had been sent. In an attached letter
dated in October 1991 and addressed to a United States Senator, it
was stated that a search had been made of the 1952 clinical records
from the Navy hospital in Japan (where the veteran had reportedly
been hospitalized), and that no record was found of the veteran. A
search was also made of sick call logs for 1952 from the ship the
veteran was assigned and that no entries concerning the veteran
were found.

In a statement dated in July 1997, J.E. noted that he had joined
the Navy with the veteran in 1950 and that they went to boot camp
together. He stated that they were assigned different ships in
Japan. He added that he went on liberty with the veteran when he
got out of the hospital after the injury. He related that the
veteran's knees had been badly crushed as he had a hard time
walking. He noted that he had been aware of the weakening effect
the knee injury had on the veteran and had observed his ability to
walk and move about increasingly diminish over the years. He
concluded that the veteran had become almost totally disabled as a
result of the damage the bombs did to him.

In a statement dated in August 1997, a VA physician noted that the
veteran had severe degenerative joint disease of the knees which
had led to a knee replacement on one side several years ago. The
veteran indicated that both knees were injured in service when
pinned between two bombs. The physician added that arthritis in the
knees, or any other joint, could be caused and/or accelerated by
significant previous injuries which could lead to laxity of
supporting structures, misalignment or bearing surfaces, etc.

In a statement dated in November 1997, the veteran's former spouse
related that she had married the veteran in 1971 and was aware of
his knee injuries at that time. She stated that he told her that it
occurred in service when a bomb rolled onto his legs. She added
that when he sought treatment in 1975 for another injury to the
right knee, the veteran told the physician at that time about how
the first injury had occurred in service.

During a video conference hearing in May 1998, the veteran
testified that he was rolling a bomb on the deck of his ship, and
that when someone else let go of the bomb he was rolling, the bomb
rolled up on the back of his ankles and pinned his knees against
both bombs. He claims he received treatment during service for the
injuries he sustained when this occurred, as well as being treated
shortly after his discharge from service. The veteran further
testified that he had been treated after service by a Dr. Greenman
who was on the staff of Seneca Hospital in Chester, California.
Finally, the veteran stated that he underwent an examination for
employment in November 1956 at Aerojet General in Sacramento,
California.

In a memorandum from the veteran's representative dated in February
1999, it was noted that he had spoken with the veteran who related
that Dr. Greenman had died at least ten years earlier. The veteran
informed his representative that he had attempted to obtain the
medical records from Seneca Hospital, but had been advised by the
hospital that it did not have any records on him.

A statement dated in November 1999 was received from the veteran's
mother. She reported that she was a practical nurse and had been
employed at Seneca Hospital while Dr. Greenman was on the staff.
She added that she worked with him before she retired in 1973. She
related that when the veteran returned home following service, his
knees would swell and he could hardly walk. The veteran's mother
noted that she referred the veteran to Dr. Greenman who treated him
on several occasions. Finally, she stated that the veteran went to
several different doctors over the years who treated him for knee
trouble, and that they diagnosed him with degenerative arthritis
caused by the injury he sustained aboard the U.S.S. Paracutin.

In a statement dated in February 2000, F.B. related that he
recalled the night the veteran was hurt in service. He added that
he remembered that the veteran was taken to sick bay, and that he
was later taken to a hospital.

9 -

Analysis

The evidence received subsequent to the November 1993 rating
decision includes VA medical records dated from 1987 to 2000;
statements from VA physicians; statements from the veteran's
mother, brother and his former wife; a statement from an
acquaintance; a duplicate of the April 1989 statement from J.E., as
well as a July 1997 statement from J.E.; the testimony at a hearing
at the RO in July 1997 and a videoconference hearing before the
undersigned in May 1998; and a statement from F.B.

As noted above, the claim for service connection a right knee
disability was most recently denied by the RO in November 1993 on
the basis that new and material evidence had not been submitted. In
addition, service connection for a left knee disability was denied
on the basis that a left knee disability was not shown in service,
nor was arthritis demonstrated within one year of the veteran's
discharge from service.

The additional evidence includes statements from the veteran's
mother, who was a practical nurse, and his brother. Their letters
indicate that the veteran described having knee problems following
service. Moreover, his mother noted that he had been treated by
several doctors for knee problems after service. This evidence is
clearly new in that it was not previously of record. In addition,
it obviously bears directly and substantially on the question
before the Board, that is, whether the veteran has a bilateral knee
disability that is related to service. This evidence is of such
significance that it must be considered in order to adjudicate the
claim fairly. The Board finds, accordingly, that the additional
evidence is new and material, warranting reopening of the claim for
service connection for a bilateral knee disability.

- 10 -

ORDER

New and material evidence has been submitted to reopen a claim for
service connection for a bilateral knee disability. To this extent,
the appeal is granted.

REMAND

In light of the fact that the Board has determined that new and
material evidence has been submitted, it finds that additional
development of the record is required.

As noted above, the veteran's mother stated that the veteran had
received treatment from several physicians for his knee problems
following service. The Board observes that the veteran has
acknowledged that no records are available from Dr. Greenman or
from Seneca Hospital. However, it appears that his mother has
referred to treatment he received from other physicians shortly
after service. It does not appear that an attempt has been made to
determine who treated the veteran.

In addition, the Board notes that the veteran testified at a
hearing before the undersigned that he had been examined for
employment purposes at Aerojet General in Sacramento, California.
The Board points out that, following a request for information from
the VA, a representative of the company's medical department stated
that it had no records of the veteran. That document is no longer
in the claims folder.

During the pendency of the appellant's appeal, the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(now codified as amended at 38 U.S.C.A.  5102, 5103, 5103A, 5107
(West Supp.2001)) (VCAA) became law. VA issued regulations to
implement the VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug 29,
2001) (to be codified as amended at 39 C.F.R. 3.102, 3.156(a),
3.159, and 3.326(a)). The amendments were effective November 9,
2000 except for the amendment to 38 C.F.R. 3.156(a), which is
effective August 29, 2001. Except for the amendment to 38 C.F.R.
3.156(a), the second sentence of 38 C.F.R.

3.159(c), and 38 C.F.R. 3.159(c)(4)(iii), VA stated that "the
provisions of this rule merely implement the VCAA and do not
provide any rights other than those provided in the VCAA" "66 Fed.
Reg. 45,629. Accordingly, in general where the record demonstrates
that the statutory mandates have been satisfied, the regulatory
provisions likewise are satisfied.

VCAA essentially eliminates the requirement that a claimant submit
evidence of a well-grounded claim, and provides that VA will assist
a claimant in obtaining evidence necessary to substantiate a claim
but is not required to provide assistance to a claimant if there is
no reasonable possibility that such assistance would aid in
substantiating the claim. It also includes new notification
provisions. Specifically, it requires VA to notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant of which portion, if any,
of the evidence is to be provided by the claimant and which part,
if any, VA will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law and regulations.
In addition, because the RO has not yet considered whether any
additional notification or development action is required under the
VCAA, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and addresses of all medical care
providers who have treated the veteran for a bilateral knee
disability since his discharge from service. After securing the
necessary release(s), the RO

- 12 -

should obtain any records that have not already been associated
with the claims folder.

2. The RO should obtain another statement from Aerojet General
concerning any medical records the company had concerning the
veteran.

3. The veteran should then be afforded a VA examination by a
specialist in orthopedics, if available, to determine the nature
and extent of his bilateral knee disability. The examiner is
requested to review the claims folder and furnish an opinion
concerning whether it is at least as likely as not that the veteran
has a bilateral knee disability that is related to service. The
rationale for any opinion expressed should be set forth. All
necessary tests should be performed. The, claims folder should be
made available to the examiner in con .unction with the
examination. 

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

4. Thereafter, the RO should adjudicate the service connection
claims de novo. If the benefit sought on appeal remains denied, the
appellant and the appellant's representative, if any, should be
provided a supplemental statement of the case (SSOC). The SSOC must
contain

- 13 -

notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations pertinent to the issue considered. An appropriate
period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JAMES R. SIEGEL 
Acting Member, Board of Veterans' Appeals

- 14 -



